Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 3/16/2021 is acknowledged.  Claims 34-40 are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 26-30, 32, 41-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10106011. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims teach the specific structure and configuration that would be used specifically in the method as claimed.
Claims 26-27 and 41-42, 44 are rejected in view of claim 1-26 of the allowed application as they are each incorporated entirely by the limitations of each dependent claim as well as their respective dependent claims.
Claims 28 and 43 are rejected in view of claims 8-9, 16, and 22 as they are each incorporated in their entirety of limitations by each of the claims of the allowed application.
Claim 29 is rejected in view of claim 17 as it is incorporated in their entirety by claim of the allowed claim.
Claims 32 is rejected in view of claim 18 of the allowed claims.
Claims 30 and 45 are rejected in view of claim 7 as they are incorporated in their entirety by claim 7 of the allowed application.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10106011 in view of Meyer et al. (US Patent No. 6862892), hereinafter referred to as Meyer.

The allowed claims do not teach wherein switching the temperature control system to the second mode occurs after a threshold time period has elapsed since the thermal energy source was started.

Meyer teaches that when the coolant is still cool but the passenger compartment needs to be warmed a heat pump mode is operated (Column 6, lines 17-21).

.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10106011 in view of Goenka (US PG Pub 20180195777), hereinafter referred to as Goenka.

With respect to claim 33, the allowed claims do not teach wherein switching the temperature control system to the second mode occurs when the temperature of the passenger airflow reaches a threshold temperature.

Goenka teaches that the two modes can also be heating modes and cooling modes, paragraph 27.

Therefore it would have been obvious to a person having ordinary skill to have switched the mode of operation when a threshold of the passenger airflow was reached (too hot or too cold) in the allowed claims based on Goenka such that the operation of the modes follows the desired temperature of the passenger airflow.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat transfer device in claims 26 and 41, understood to be a heat exchanger.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Thermoelectric device although it uses the generic placeholder “device” is not interpreted under 35 USC 112(f) as it would be readily understood by one having ordinary skill in the art to encompass specific structure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 29, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “the single heat exchanger within the passenger air channel” which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is understood to be that there is a heat exchanger in the passenger air channel that is the heat transfer device.
Claim 29 recites “when at least one of the thermal energy source has reached a threshold temperature” which is considered indefinite as it is unclear how this relates to the rest of the claim limitations as it is providing a condition “when at least one of” but then only lists one possible thing that it applies.  For the purpose of examination, this limitation is treated as it only applies to the thermal energy source.
Claim 42 recites “the single heat exchanger within the passenger air channel” which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is understood to be that there is a heat exchanger in the passenger air channel that is the heat transfer device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26-27, 29-30, 33, 41-42, 44-45 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Goenka.

With respect to claim 26, Goenka teaches a method of controlling temperature in a passenger compartment of a vehicle (Figure 4), the method comprising:
moving a passenger airflow across a heat transfer device operatively connected within a passenger air channel of the vehicle (blower 36 passes air across a heat exchanger 34 before passing into a passenger compartment of an automobile, paragraph 23, as the air passes over the heat exchanger before passing to a passenger compartment, the channel through which the air flows can be considered a passenger compartment);
operating a temperature control system of the vehicle in a first mode of operation, in which a thermoelectric device transfers thermal energy between a first fluid circuit connected to the heat transfer device and a second fluid circuit connected to a thermal energy source (during a warm up and heating mode the heat of the heat is transferred across the thermoelectric device 20 from the circuit with which the heat transfer device 34 which is part of the second medium circuit operates and the circuit in which the thermal energy source, an engine 30 paragraph 28, is part of the first medium circuit), 
switching the temperature control system to a second mode of operation after the temperature control system has been operated in the first mode of operation (a bypass valve can be switched to activate the bypass line 46, paragraph 31), 



With respect to claim 27, Goenka teaches wherein the heat transfer device is the single heat exchanger within the passenger air channel configured to be in fluid communication with the second fluid circuit and the bypass circuit to direct fluid through the second fluid circuit and the bypass circuit (the heat transfer device is the heat exchanger 34 which is part of the second fluid circuit and can be connected to the first medium circuit via the valve 72, see Figure).

With respect to claim 29, Goenka teaches wherein switching the temperature control system to the second mode occurs when at least one of the thermal energy source has reached a threshold temperature (this operation occurs regardless of the condition of the engine, and thus would occur both before and after the engine reaches a threshold temperature).

With respect to claim 30, Goenka teaches wherein the thermal energy source comprises an automobile engine (the system is an automobile and the thermal energy source is an engine 30, paragraph 28).

With respect to claim 33, Goenka teaches wherein switching the temperature control system to the second mode occurs when the temperature of the passenger airflow reaches a threshold temperature (the two modes are heating modes and cooling mode, paragraph 27 which means that the switching would take place when a threshold of too hot or too cold would be reached for the passenger airflow).

With respect to claim 41, Goenka teaches a method of controlling temperature in a passenger compartment of a vehicle (Figure 4), the method comprising: 
moving a passenger airflow across a heat transfer device operatively connected within a passenger air channel of the vehicle (blower 36 passes air across a heat exchanger 34 before passing into a passenger compartment of an automobile, paragraph 23, as the air passes over the heat exchanger before passing to a passenger compartment, the channel through which the air flows can be considered a passenger compartment), 
operating in a first mode of operation by transferring thermal energy via a heater between a first fluid circuit connected to the heat transfer device and a second fluid circuit connected to a thermal energy source (during a warm up and heating mode the heat of the heat is transferred across the thermoelectric device 20, which is the heater, from the circuit with which the heat transfer device 34 which is part of the second medium circuit operates and the circuit in which the thermal energy source, an engine 30 paragraph 28, is part of the first medium circuit), 
switching to a second mode of operation by: 
opening a bypass circuit connected to the heat transfer device and to the thermal energy source, bypassing the heater; and transferring thermal energy between the heat transfer device and the thermal energy source without the use of the heater (a bypass valve can be switched to activate the bypass line 46, paragraph 31, and when the bypass is operated the temperature of the thermoelectric module is not affected by the first medium which is circulated in the circuit that has the engine, paragraph 26 which means that such heat transfer is done without the use of the thermoelectric device).

With respect to claim 42, Goenka teaches wherein the heat transfer device is the single heat exchanger within the passenger air channel configured to be in fluid communication with the second fluid circuit and the bypass circuit to direct fluid through the second fluid circuit and the bypass circuit (the heat transfer device is the heat exchanger 34 which is part of the second fluid circuit and can be connected to the first medium circuit via the valve 72, see Figure).



With respect to claim 45, Goenka teaches wherein the thermal energy source comprises a vehicle engine (the system is an automobile and the thermal energy source is an engine 30, paragraph 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 

Claims 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goenka and further in view of Meyer.

With respect to claim 31, Goenka does not teach wherein switching the temperature control system to the second mode occurs after a threshold time period has elapsed since the thermal energy source was started.

Meyer teaches that when the coolant is still cool but the passenger compartment needs to be warmed a heat pump mode is operated (Column 6, lines 17-21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Meyer operated Goenka in the first mode (which is a heat pump mode operation) until a threshold time period has elapse (the time it takes for the coolant to warm) since it has been shown that combining prior art elements to yield predictable results, whereby by only operating in the non-bypass mode until the coolant is sufficiently warmed so as to minimize the amount of energy needed for operation by only using the thermoelectric device when necessary by only operating until the amount of time passes to allow the coolant to warm.

With respect to claim 32, Goenka does not teach wherein switching the temperature control system to the second mode occurs when the temperature of fluid within the second fluid circuit reaches a threshold temperature.

Meyer teaches that when the coolant is still cool but the passenger compartment needs to be warmed a heat pump mode is operated (Column 6, lines 17-21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Meyer operated Goenka in the first mode (which is a heat pump mode operation) until the coolant is warm enough since it has been shown that combining prior art elements to yield predictable results, whereby by only operating in the non-bypass mode until the coolant is sufficiently warmed so as to minimize the amount of energy needed for operation by only using the thermoelectric device when necessary by only operating until the temperature is warm enough.



Allowable Subject Matter
Claims 28 and 43 are rejected above for double patenting; however, they would only be objected to as being dependent upon a rejected base claim if the double patenting rejection was resolve and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Goenka teaches the use of a mode of operation in which a low temperature core is utilized (paragraph 24) during this operational mode the thermal energy source is explicitly not bypassed and such teaching has not been found in other prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN M KING/Primary Examiner, Art Unit 3763